Case 3:19-cv-01305-SMY Document 107 Filed 12/01/20 Page 1 of 1 Page ID #257




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS

KENNADO K. TAYLOR,                               )
                                                 )
       Plaintiff,                                )
                                                 )
       vs.                                       )          Case No. 3:19-cv-01305-SMY
                                                 )
DR. KARIMI, et al.,                              )
                                                 )
       Defendants.                               )

                             ORDER TO PRODUCE RECORDS

       This matter comes before the Court on Defendants’ Motion for Court Order to Produce

Records filed on November 5, 2020. (Doc. 99). Plaintiff is proceeding in this case on Eighth

Amendment deliberate indifference claims and Defendants have raised the affirmative defense of

failure to exhaust administrative remedies. An Amended HIPAA Qualified Protective Order was

entered on September 28, 2020. (Doc. 86). Defendants assert that the Protective Order will not

allow them to obtain records from the Illinois Department of Human Services that are relevant and

material to their exhaustion affirmative defense and that a court order directing the Office of the

Inspector General to produce the records is necessary.

       For good cause shown, the Illinois Department of Human Services and Office of the

Inspector General are directed to produce copies of all Investigative Reports regarding Plaintiff

Kennado Taylor submitted between September 11, 2019 and November 27, 2019 to the Office of

the Illinois Attorney General.

       IT IS SO ORDERED.

       DATED: December 1, 2020                       s/ Staci M. Yandle_____
                                                     STACI M. YANDLE
                                                     United States District Judge
